


109 HRES 824 IH: Recognizing the effects of harmful algal

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 824
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Ms. Harris (for
			 herself, Mr. Mack,
			 Mr. Putnam,
			 Mr. McGovern,
			 Mr. Foley, and
			 Ms. Bordallo) submitted the following
			 resolution; which was referred to the Committee on Science, and in addition to
			 the Committee on Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Recognizing the effects of harmful algal
		  blooms, including Red Tide, on the environment, and for other
		  purposes.
	
	
		Whereas a harmful algal bloom (HAB) is a
			 condition that occurs in ocean waters when a significantly large and highly
			 concentrated growth of phytoplankton or algae produces biotoxins or otherwise
			 causes negative effects;
		Whereas a HAB event, commonly known as Red Tide, occurs
			 when appropriate ocean conditions allow for massive overgrowth of reddish-brown
			 phytoplankton, causing the phytoplankton to bloom and discolor the
			 water;
		Whereas HABs commonly occur in waters off the East and
			 West Coasts of the United States, as well as in the Gulf of Mexico and in the
			 waters surrounding the offshore territories of the United States;
		Whereas shellfish such as clams, mussels, and oysters feed
			 upon the toxic phytoplankton associated with HABs, and then accumulate and
			 concentrate the biotoxins, rendering these shellfish extremely toxic to the
			 mammals and sea birds that consume them;
		Whereas HABs cause dangerous respiratory distress, burning
			 eyes, and other ailments to individuals in affected areas, as well as the
			 nationwide potential of severe food poisoning from the consumption of
			 contaminated shellfish;
		Whereas HABs cause the deaths of hundreds of marine
			 mammals and countless numbers of fish and other marine life;
		Whereas HABs cause significant economic harm to
			 individuals and businesses engaged in fishing and shellfishing, as well as to
			 communities and businesses that suffer from the inability of individuals to use
			 and enjoy coastal areas and their resources; and
		Whereas at this time, because HABs are affected by many
			 variables, including weather and currents, it is impossible to predict the
			 location, timing, or duration of HABs, and further study is needed to
			 understand how these variables, as well as other environmental factors, may
			 cause or contribute to the formation or maintenance of HABs: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 effects of harmful algal blooms, including Red Tide, on the environment;
			(2)commends public
			 and private organizations that are researching the ongoing problem of harmful
			 algal blooms;
			(3)recognizes the
			 need for Federal, State, territorial, and local agencies and other research
			 institutions to work together toward a solution to the increasing problems
			 facing coastal areas from harmful algal blooms; and
			(4)expresses its sense that Federal, State,
			 territorial, and local agencies should increase research on harmful algal
			 blooms in order to understand and minimize the environmental effects
			 contributing to the formation and maintenance of harmful algal blooms.
			
